internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc p si br 7-plr-112976-99 date date legend taxpayer trustees trust trust trust trust church a b c a b c d e dear we received the letter dated date and subsequent correspondence from your representative in which you request a ruling concerning the income and generation-skipping_transfer gst tax consequences of the proposed consolidation of trust trust trust and trust collectively the trusts under sec_1001 sec_1015 sec_1223 and sec_2601of the internal_revenue_code this letter is in response to your request the represented facts are as follows taxpayer is the sole income_beneficiary of four trusts for her lifetime and is also a co-trustee of each of the trusts taxpayer was alive when each of the four trusts were created three of the four trusts were created originally for the benefit of the taxpayer’s mother who is deceased when taxpayer’s mother died those three trusts were subdivided into separate trusts for taxpayer and taxpayer’s siblings the three trusts that were created for the benefit of the taxpayer by the subdivision of the original trusts are trust trust and trust trust is an inter_vivos_trust established by taxpayer’s great-aunt on a_trust is a testamentary_trust established under the will of taxpayer’s grandfather on b_trust sec_3 is a testamentary_trust established on c under article eleventh d b of the will of taxpayer’s grandmother trust also was established for the benefit of taxpayer on c under article eleventh d a of the will of taxpayer’s grandmother the dispositive provisions of the trusts are summarized as follows trust article fourth provides that the share so created for each of said four children of niece taxpayer’s mother who shall survive her shall be held by the trustee and administered as a separate trust and the trustee shall pay the net_income to the respective child or apply the same to his or her use for his or her care support or education until the death of the child whereupon the separate trust shall terminate and the trustee shall transfer and pay over the principal thereof then existing as follows a to the surviving issue of the child who was the beneficiary of the separate trust in equal shares per stirpes or in default of such issue b to the then living issue of said niece in equal shares per stirpes or in default of such issue c to the then living issue of brother in equal shares per stirpes or in default of any such issue d to church trust article fourth provides that out of the balance of the decedent’s residuary_estate decedent directs the executors to pay all death taxes to which all or any portion of decedent’s taxable_estate may be subject and divide the remainder into two equal parts as follows paragraph a of article fourth provides that one such part decedent gives devises and bequeaths to trustees hereinafter named to invest the same and to keep the same invested and pay the income as it accrues in convenient periodic installments to or for the benefit of taxpayer’s mother for her life paragraph a of article fourth further provides that upon taxpayer’s mother’s death decedent directs trustees to divide the corpus thereof into as many equal parts as taxpayer’s mother shall leave children surviving her and deceased children who leave issue who survive her decedent directs the trustees to continue to hold in trust each of such equal parts for the benefit of each of taxpayer’s siblings who survive taxpayer’s mother if such surviving child was living or conceived at the time of decedent’s death each such equal part to be set_aside for issue of any deceased child of taxpayer’s mother decedent directs trustees to divide into such number of equal portions as there may be such issue and to continue to hold in trust each of such equally divided parts for each of such issue if such issue are living or conceived at the time of decedent’s death the state court construed the last two subparagraphs of article fourth paragraph a to provide that upon the death of a child of taxpayer’s mother the remainder of such deceased child’s trust shall be paid over and distributed to the issue of such child per stirpes if the child is not survived by issue the trust remainder shall be distributed to the issue of taxpayer’s mother per stirpes provided however the share of any remainderman who is a child of taxpayer’s mother shall be added to the principal of such child’s trust to be administered and distributed in accord with the terms and provisions thereof trust article eleventh paragraph d b of trust provides that the remaining seven-eighths of such equal part or the whole of such equal one-half of the balance of decedent’s residuary_estate in the event taxpayer predeceases decedent without leaving issue who survive decedent decedent gives devises and bequeaths to trustees hereinafter named to invest the same and to keep the same invested and pay the income as it accrues in convenient periodic installments to or for the benefit of taxpayer’s mother for her life paragraph d b of article eleventh provides that upon the death of taxpayer’s mother decedent directs trustees to divide the corpus thereof into five equal parts for the benefit of each of decedent’s five grandchildren taxpayer and her siblings and decedent directs the trustees to pay the net_income from each of said trusts to or for the benefit of the respective grandchild beneficiary of each such trust except that during the minority of such grandchild decedent’s trustee may accumulate the income if not required for the support and education of such grandchild paragraph d b of article eleventh provides that upon the death of each grandchild or upon taxpayer’s mother’s death if such grandchild has predeceased taxpayer’s mother decedent gives and bequeaths the principal of his or her respective trust to his or her issue per stirpes living at that time or if he or she dies leaving no issue who survive taxpayer’s mother decedent directs trustees to divide the principal of said trust into as many equal shares as there may be grandchildren living at that time and grandchildren who have died leaving issue who are them living and decedent directs trustees to continue to hold in trust one of such respective shares for the life of each such living grandchild and to pay over to the issue per stirpes of any deceased grandchild one such share so set apart for such issue as aforesaid trust paragraph d a of article eleventh provides that one-eighth of such equal one-half of the balance of decedent’s residuary_estate decedent gives devises and bequeaths to trustees hereinafter named to invest the same and to keep the same invested and pay the income as it accrues in convenient periodic installments to or for the benefit of my granddaughter taxpayer for her life paragraph d a of article eleventh provides that upon decedent’s granddaughter’s death decedent gives devises or bequeaths the corpus of said trust to the children then living of taxpayer in equal shares per stirpes paragraph d a of article eleventh provides that in the event taxpayer dies without leaving issue decedent gives devises and bequeaths upon taxpayer’s death the corpus of said trust to the issue then living of taxpayer’s mother in equal shares per stirpes taxpayer represents that the trusts were irrevocable on date and there have been no additions actual or constructive to them since that date taxpayer proposes to consolidate the four trusts into trust consolidated trust taxpayer has obtained an order from court authorizing the consolidation on e court ordered that trust trust trust and trust are consolidated into the consolidated trust with trustees continuing as co-trustees effective as of d with the condition that in the event taxpayer dies without surviving descendants that upon her death the four trusts will spring back into existence with their relative values in the same proportion as they were on d the taxpayer has four children who are from a to b years old taxpayer’s siblings also have children if the taxpayer has surviving issue when she dies all four trusts will terminate on taxpayer’s death and will be distributed to her issue per stirpes in the event that the taxpayer dies without surviving issue court has ordered that the trusts will spring back into existence so that each of the trusts can be distributed in accordance with their original terms on taxpayer’s death without issue c would be transferred back into trust and the remaining assets in trust will spring back into existence in trust trust and trust with their relative values in the same proportion as they were on d you have requested the following rulings the consolidation of the trusts into the consolidated trust will not constitute a gst under sec_2601 any subsequent gst from the consolidated trust will remain exempt from the gst tax under sec_2601 provided that there are no post-consolidation additions to the consolidated trust no gain_or_loss will be recognized under sec_1001 by any of the trusts or by the taxpayer as beneficiary of the trusts as a result of the proposed consolidation the assets distributed from the trusts into the consolidated trust will have the same basis and holding periods under sec_1015 and sec_1223 before and after the proposed consolidation ruling sec_1 and sec_2601 imposes a tax on every generation-skipping_transfer within the meaning of subchapter_b sec_2611 defines the term generation-skipping_transfer as a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that the term taxable_termination means the termination by death lapse of time release of power or otherwise of an interest in property held in a_trust unless- a immediately after the termination a non-skip_person has an interest in the property or b at no time after the termination may a distribution including distributions on termination be made from the trust to a skip_person sec_2612 provides that the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip sec_2612 provides that the term direct_skip means a transfer subject_to a tax imposed by chapter or of an interest in property to a skip_person sec_2613 provides that the term skip_person means-- a natural_person assigned to a generation which i sec_2 or more generations below the generation assignment of the transferor or a trust-- a if all interests in the trust are held by skip persons or b if-- i there is no person holding an interest in the trust and ii at no time after such transfer may a distribution including distributions on termination be made from the trust to a non-skip_person sec_26_2601-1 of the generation-skipping_transfer_tax regulations provides that except as otherwise provided in sec_26 the provisions of chapter of the internal_revenue_code_of_1986 code apply to any generation-skipping_transfer as defined in sec_2611 made after date sec_26_2601-1 provides that the tax does not apply to any generation- skipping transfer under a_trust as defined in sec_2652 that was irrevocable on date the rule_of the preceding sentence does not apply to a pro_rata portion of any generation-skipping_transfer under an irrevocable_trust if additions are made to the trust after date sec_26_2601-1 provides that except as provided in sec_26_2601-1 property includible in the gross_estate under sec_2038 or c property includible in the gross_estate under sec_2042 any trust in existence on date is considered an irrevocable_trust sec_26_2601-1 provides that if an addition is made after date to an irrevocable_trust which is excluded from chapter by sec_26_2601-1 a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the provisions of chapter sec_26_2611-1 provides that a generation-skipping_transfer is an event that is either a direct_skip a taxable_distribution or a taxable_termination the determination as to whether an event is a generation-skipping_transfer is made by reference to the most recent transfer subject_to the estate or gift_tax a modification of a generation-skipping_trust that is otherwise exempt under sec_26_2601-1 will generally result in a loss of its exempt or grandfathered status if the modification changes the quality value or timing of any powers beneficial interests rights or expectancies originally provided for under the terms of the trusts the trusts are generation-skipping trusts because the trusts provide for distributions to persons that are two or more generations below the grantors’ generation thus unless the trusts are excepted from the gst tax provisions by reason of sec_26_2601-1 the trusts would be subject_to the gst tax based on the information submitted and the representations made the court has ordered that if the taxpayer dies without surviving issue each of the trusts will spring back into existence so that each of the trusts can be distributed in accordance with their original terms therefore we conclude that under the proposed consolidation of the trusts the interests of the income beneficiaries will remain the same as their interests are under the original trusts and the timing of the termination of the trusts will remain the same as the timing of the termination under the original trusts furthermore the value of the income or corpus interest of each income_beneficiary will not change materially as a result of the consolidation of the trusts accordingly we conclude that the proposed consolidation of the trusts will not change the quality value or timing of any powers beneficial interests rights or expectancies originally provided for under the terms of the trusts based on the information submitted and the representations made we also conclude that the consolidation of the trusts into the consolidated trust will not constitute a gst under sec_2601 and that any subsequent gst from the consolidated trust will remain exempt from the gst tax under sec_2601 provided that there are no post-consolidation additions actual or constructive to the consolidated trust ruling sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 over the amount_realized sec_1001 defines the amount_realized from the sale_or_other_disposition of property as the sum of any money received plus the fair_market_value of the property other than money received sec_1001 provides that except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides as a general_rule that except as otherwise provided in subtitle a the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained for purposes of sec_1001 in an exchange of property each party to the exchange gives up a property interest in return for a new or additional property interest such an exchange of property is a disposition under sec_1001 see sec_1_1001-1 an exchange of property results in the realization of gain under sec_1001 if the properties exchanged are materially different 499_us_554 there is a material difference when the exchanged properties embody legal entitlements different in_kind or extent or if they confer different rights and powers id pincite the essential question is whether upon the consolidation of the trusts taxpayer will have different rights to trust income or principal than she currently has if taxpayer were to die without leaving issue the merger of the trusts has the potential to undermine the rights of some contingent remaindermen it is represented however that the merged trust will require that if taxpayer dies without issue that the trusts will be proportionately divided and distributed according to the original terms of each trust given this representation we believe that the interests of the beneficiaries will not change when the trusts are consolidated based on the information submitted and the representations made we conclude that under the proposed consolidation no gain_or_loss will be realized under sec_61 or sec_1001 by the trusts or taxpayer we believe that the consolidated trust embodies substantially identical legal entitlements and is consequently not materially different ruling sec_1015 provides that if property is acquired after date by a transfer in trust other than by a transfer in trust by gift bequest or devise the basis is the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on the transfer under the law applicable to the year in which the transfer is made sec_1_1015-2 provides that in the case of property acquired after date by transfer in trust other than by transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on the transfer under the law applicable to the year in which the transfer was made if the taxpayer acquired the property by transfer in trust this basis applies whether the property be in the hands of the trustee or the beneficiary and whether acquired prior to termination of the trust and distribution of the property or thereafter because the proposed merger of the trusts will not result in the realization of gain_or_loss under sec_1001 or income under sec_61 the basis of the assets held in the consolidated trust will be the same as the basis of those assets prior to the merger sec_1223 of the code provides that in determining the period for which the taxpayer has held property however acquired there will be included the period for which the property was held by any other person if under chapter of the code the property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in his hands as it would have in the hands of such other person as noted above the basis of the assets held in the consolidated trust will be the same as the basis of those assets prior to the merger based on the information submitted and the representations made we conclude that the assets distributed from the trusts into the consolidated trust will have the same basis and holding periods under sec_1015 and sec_1223 before and after the proposed consolidation except as ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions or any other provision of the code this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely christine e ellison branch chief branch office of the assistant chief_counsel passthroughs and special industries
